Citation Nr: 1008019	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  01-02 703A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the lumbar spine.

2.  Entitlement to an initial compensable evaluation for a 
right wrist traumatic injury of the mid-carpal bone.

5.  Entitlement to an initial compensable evaluation for 
mitral valve prolapse and aortic stenosis.

4.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to 
November 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Thereafter, the claims file was 
transferred to the RO in Washington, DC, and again to the RO 
in Pittsburgh, Pennsylvania.  That rating decision granted 
service connection for the disabilities at issue.  

In part, the November 1999 rating decision granted service 
connection for degenerative of both hips and lumbar disc 
disease and, as a single entity, and assigned an initial 10 
percent disability rating.  However, a July 2003 rating 
decision separately rating arthritis of the left hip as 10 
percent disabling; rated arthritis of the right hip as 10 
percent disabling; and assigned a separate 10 percent 
disability rating for lumbar spine degenerative arthritis.  

The case was remanded in April 2004 for additional 
evidentiary development.  The case was again remanded in July 
2009 because the Veteran had submitted additional reports of 
examinations which the RO had not had reviewed.  See 
38 C.F.R. § 1304(c).  

The case has now been returned to the Board.  


FINDINGS OF FACT

1.  The manifestations of arthritis of the lumbar spine are 
no more than at most slight limitation of motion with flexion 
greater than 60 degrees, the combined range of motion of the 
lumbar spine is greater than 120 degrees, and there is no 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour; and there are no 
radicular or other symptoms due to lumbar intervertebral disc 
syndrome and there are no incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during a twelve month period. 

2.  The Veteran is right handed and his right wrist injury 
with trauma of the mid-carpal bone is manifested no ankylosis 
nor is dorsiflexion less than 15 degrees nor is palmar 
flexion limited in line with the forearm and his carpal 
tunnel syndrome is not manifested by at least mild 
impairment.  

3.  The Veteran's mitral valve prolapse and aortic stenosis 
is not manifested dyspnea, fatigue, angina, dizziness or 
syncope nor is continuous medication required.  

4.  The Veteran's hemorrhoids are not shown to be large, 
thrombotic, irreducible, to have excessive redundant tissue, 
and there is no persistent bleeding with secondary anemia.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for arthritis of the lumbar spine are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, 
Diagnostic Code 5010-5292 and 5242. 

2.  The criteria for an initial compensable evaluation for a 
right wrist traumatic injury of the mid-carpal bone are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.31, Diagnostic Code 
5215.  

3.  The criteria for an initial compensable evaluation for 
mitral valve prolapse and aortic stenosis are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.31, Diagnostic Code 
7000.  

4.  The criteria for an initial compensable evaluation for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.31, 
Diagnostic Code 7336.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA notice requirements include 
notice to provide, or ask VA to obtain, medical or lay 
evidence of increased severity and the impact thereof on 
employment to substantiate the claim; and providing examples 
of types of medical or lay evidence that may be submitted, or 
that VA can be asked to obtain, which are relevant to 
establishing an increased rating.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. 
Shineki, 580 F.3d 1270 (Fed.Cir. 2009). 

Historically, the Veteran filed an initial claim for service 
connection for the disabilities herein at issue, within one 
year of his service discharge in November 1998.  Because the 
VCAA did not become effective until 2000, pre-adjudication 
notice was not given.  A November 1999 rating decision 
granted service connection for the disabilities for which 
initial ratings have been assigned, effective the day 
following his discharge from military service. 

The VCAA notice in September 2003 included the type of 
evidence needed to substantiate the claims for service 
connection and he was informed that VA would obtain VA 
records and records of other Federal agencies, and that 
private medical records could be submitted or VA could be 
authorized to obtain such records.  

When service connection has been granted and an initial 
disability rating has been assigned, the claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
38 C.F.R. § 3.159(b)(3) (2009).  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
an initial higher rating.  Dingess at 19 Vet. App. 473. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The Veteran declined an opportunity to testify 
in support of his claims.  His service treatment records and 
postservice VA and military treatment records have been 
obtained.  He has been afforded VA examinations to assess his 
service-connected disorders.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  

The case was remanded in 2004 to afford the Veteran 
additional VA examinations for rating purposes.  The case was 
again remanded in July 2009 because the Veteran had submitted 
additional reports of examinations which the RO had not had 
reviewed.  See 38 C.F.R. § 1304(c).  

In the January 2010 Post-Remand Brief by the Veteran's 
service representative it was argued that, other than as to 
the claim for a compensable rating for hemorrhoids, the 
Veteran had not been afforded adequate rating examinations.  
It was requested that the case be remanded to obtain adequate 
rating examinations.  

In this regard, in the 2004 remand the Veteran was notified 
of his responsibility to report for rating examinations and 
to cooperate in the development of his claims.  In a May 2004 
letter he was informed that the VA Appeals Management Center 
(AMC) would be developing the additional evidence requested 
in the remand.  He was requested to provide the names and 
approximate dates of treatment for all treatment providers, 
VA and non-VA, as to his disabilities on appeal.  He was also 
requested to execute and return a release form as to all non-
VA treatment providers whose records had not been previously 
submitted.  He was again notified that VA would attempt to 
obtain any Federal records and would make reasonable efforts 
to obtain records not held by a Federal agency.  

However, the Veteran never provided any of the requested 
information, if there was any to be provided.  Thereafter, in 
a letter in January 2008 sent to the Veteran (which is 
identical to a letter sent that same date to the American 
Consulate in South Korea) he was informed that an attempt was 
being made to schedule him for an examination and that the 
American Consulate was being asked to assist in arranging 
that examination.  He was requested to coordinate with the 
Consulate to schedule and complete the examinations and he 
was notified that he should not wait for the Consulate to 
contact him.  If he was being treated by a private physician, 
he should let the Consulate know, and that physician might be 
able to conduct some or all of the required examinations.  
Attached to the letter was VA Form 21-2507, Request for 
Physical Examination, and a set of examination protocols 
specifically for his claimed conditions.  He was informed 
that the information in the protocols had to be provided in 
order to have an examination that was adequate for rating 
purposes; otherwise a full assessment of the extent of his 
disabilities could not be made.  He was also provided VA Form 
3542, Authorization to Report - Voucher for Mileage 
Allowance.  He was also provided additional information as to 
several different means of contacting the VA AMC.  

In a June 2008 VA AMC letter to the Veteran he was informed 
that the letter sent to the Consulate in South Korea had been 
returned due to an incorrect address.  He was provided VA 
Form 21-4138, Statement in Support of Claim, and requested to 
provide the location of the nearest Federal Medical facility 
that would be able to conduct his needed examinations, or he 
could provide the information on a separate sheet of paper.  

In a letter in August 2008 to the Veteran (which is identical 
to a letter sent that same date to the 8th Medical Group - 
Kunsan Medical Facility) he was informed that the Kunsan 
Medical Facility had been asked to schedule the Veteran for 
examinations in conjunction with his claims and that they 
would notify him of the date, time, and place of examination.  
Attached to the letter was VA Form 21-2507, Request for 
Physical Examination, and a set of examination protocols 
specifically for his claimed conditions.  He was informed 
that the information in the protocols had to be provided in 
order to have an examination that was adequate for rating 
purposes, otherwise a full assessment of the extent of his 
disabilities could not be made.  He was also provided VA From 
3542, Authorization to Report - Voucher for Mileage 
Allowance.  He was also provided additional information as to 
several different means of contacting the VA AMC.  

In a March 2009 letter from the VA AMC, the Veteran was 
informed that evidence requested in August 2008 had not been 
received.  He was informed that what was needed was a copy of 
a completed examination report or verification that he had 
received an examination.  He was informed that if the 
American Embassy or Consulate in the country of his residence 
was helping him, he should contact them.  If his own 
physician was conducting the required examinations, he should 
contact that physician.  He was also provided additional 
information as to several different means of contacting the 
VA AMC.  A similar letter was sent to the Veteran in April 
2009 to the same address, but another similar letter was sent 
in May 2009 to a corrected address.  

A Supplemental Statement of the Case in June 2009 states, at 
pages 12 and 13, that despite the letter sent to the Veteran 
in May 2004, a response was not received from the Veteran.  
Also, examinations had been ordered in South Korea and the 
Veteran had been notified at the address that was on file but 
a response was never received and the foreign examiner 
providers were unable to establish contact.  

Received in May 2009 were reports from the American Embassy 
in Seoul, South Korea of examinations for the disabilities 
herein at issue.  The report of the cardiac examination did 
not contain an estimate of "METs", as requested in the 2004 
remand nor did the report of the examination of the Veteran's 
spine and wrist address the impact of pain or fatigue upon 
motion and function.  

In a June 2009 letter the Veteran stated that he had 
completed the examinations requested by VA and that the U.S. 
Embassy in Seoul, South Korea had sent the reports to VA.  
Following remand of the case in July 2009, to consider these 
reports for VA adjudication purposes, the case was returned 
to the Board. 

The additional examinations conducted in this case are not 
ideal for rating purposes.  However, given the extensive 
efforts made by the VA AMC to arrange for the examinations 
and the lack of response from the Veteran in cooperating with 
the VA AMC, the Board is of opinion that further delay in 
this case by remanding the case for yet further examinations 
would prove futile.  

Substantial, rather than absolute or strict, remand 
compliance is the appropriate standard for determining remand 
compliance under Stegall v. West, 11 Vet. App. 268 (1998)). 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999)).  Here, given the 
unusual circumstance of this case, the Board finds that there 
has been such substantial compliance with the 2004 Board 
remand.  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

On VA examination in August 1999 it was noted that the 
Veteran had been employed as a teacher with the Department of 
Defense Schools from October 1998 to June 1999, and since 
July 1999 with the Youth Center School/Age Program.  His 
complaints included pain in his back, right arm, and right 
wrist and hand, as well as hemorrhoids and anal pain.  His 
build and state of nutrition were normal.  His carriage and 
posture were good and his gait was normal.  

On physical examination the Veteran had a regular rate and 
rhythm of the heart with a Grade II/III systolic ejection 
murmur at the lower left sternal border without radiation to 
the axilla or carotids.  He had strong distal pulses.  He had 
a small right-sided external hemorrhoid.  He had a negative 
Romberg and Babinski's sign was down-going, bilaterally.  
Deep tendon reflexes were within normal limits and his 
sensory and motor status were within normal limits.  As to 
muscle tone, there was no atrophy throughout.  

The Veteran was seen at the 121st General Hospital from 
November 2000 to October 2001 for therapy.  In November 2000 
it was reported that he had had low back pain for 10 years.  
He had injured his right hand 3 years ago.  He had had a 
heart murmur for 2 years without any problems.  He had not 
had any hospitalizations.  He took 800 mgs. of Motrin as 
needed.  Later that month, he was noted to be well nourished.  
He had a regular rate and rhythm of his heart.  He had two 
hemorrhoids at 6 and 9 o'clock without erythema or 
inflammation.  He had good sphincter tone.  He had full range 
of motion of all extremities and muscle strength was 5/5.  
Deep tendon reflexes, sensation to soft touch, and his motor 
status were intact.  

In February 2001 the Veteran complained of chronic right 
wrist pain.  On examination Phalen's was negative and wrist 
strength was strong and equal, bilaterally.  Range of motion 
was full.  

In March 2001 the Veteran reported having used a right wrist 
splint, off and on, since his inservice right wrist injury in 
1997.  Reportedly, an electromyogram conducted shortly after 
the injury had found damage.  He now used a splint 1 to 2 
times weekly.  His job required continuous keyboard use with 
his wrist extended.  On examination active range of motion 
was within normal limits.  Phalen's sign was positive on the 
right and carpal compression test on the right was positive.  
Tinel's sign was negative.  His grip strength was grossly 
normal, at 5/5, and equal, bilaterally.  There was no 
swelling or atrophy.  The assessment was right carpal tunnel 
syndrome (CTS) causing numbness and pain.  

Later in March 2001 it was reported that the Veteran had 
right CTS and used a splint.  He reported having had some 
improvement with less numbness.  He had replaced his mouse 
and keyboard pads on his computer.  On examination he had a 
positive Phalen's sign but a negative Tinel's sign of the 
right wrist.  There was no edema.  He was neurovascularly 
intact.  Active range of motion was within normal limits.  
The assessment was resolving right CTS which appeared to 
continue to affect optimal function.  In April 2001 he 
reported having improvement in function and ability.  He 
still used a splint.  Neurovascular he was grossly intact.  
The assessment was resolving right CTS which appeared to 
continue to affect function.  In May 2001 Phalen's sign and 
Tinel's sign were negative and he was neurovascularly intact.  
Active range of motion was within normal limits.  The 
assessment was resolving right CTS which appeared to no 
longer compromise optimal function.  In June 2001 he reported 
doing better and was without problems.  

However, another record from the 121st General Hospital in 
June 2001 reflects that the Veteran complained of chronic 
intermittent numbness of the right hand.  In July 2001 he had 
electrodiagnostic testing of the right upper extremity for 
this complaint.  A summary of the testing was that nerve 
conduction velocities in both median and ulnar nerves were 
all within normal limits and needle examination in selected 
muscles was within normal limits.  The impression was no 
electrodiagnostic signs of CTS/cubital tunnel 
syndrome/peripheral neuropathy/ radiculopathy.  It was 
commented that he might have mild positional CTS.  

Records of the 121st General Hospital also show that in 
October 2001 the Veteran was evaluated for low back and hip 
pain, which had slowly become worse.  The pain was well 
controlled with Motrin.  The pain bothered him when working 
out or when lifting.  On examination his gait was normal.  He 
had a normal curvature of the spine.  Deep tendon reflexes 
were good and equal at the ankles and knees.  There was no 
clonus.  Sensation was intact.  X-rays of his spine had been 
within normal limits.  The assessment was musculoskeletal low 
back pain.  Later that month it was noted that the Veteran's 
low back pain increased on forward flexion.  On examination 
his gait was normal.  Range of motion was decreased 
moderately.  The assessment was low back pain with stiffness.  

On official examination in October 2001 at the 121st General 
Hospital in Seoul, Korea, the Veteran reported having been 
employed as an elementary school teacher in Osan, Korea from 
October 1998 to June 1999; as a program coordinator at 
another school in Osan from July to November 1999; and as a 
coordinator in Seoul, Korea since May 2000.  He reported that 
he was looking for a new job that was less physically 
demanding.  He complained of constant pain in his hip, low 
back, arm, wrist, and hand.  He had received treatment at the 
51st Medical Group Air Force Base in Osan, Korea, and at the 
121st General Hospital in Seoul, Korea.  He also complained 
of numbness in his right hand and fingers, as well as having 
a systolic murmur, hemorrhoids, and lumbar disc disease.  It 
was reported that his build and state of nutrition were 
normal.  His posture and gait were normal.  

On physical examination the Veteran had no murmur or cardiac 
thrill.  He had a normal sinus rhythm.  His blood pressure 
was 131/81.  No abnormality of his digestive system was 
noted.  He had musculoskeletal low back pain without 
radiogenic evidence of arthrosis or spondylosis.  He had 
received physical therapy and been instructed in proper 
lifting techniques.  The diagnoses were numbness of the right 
hand, and pain of the hip, low back, and right hand.  

On official examination of the Veteran in June 2002 at the 
51st Medical Group in Osan, Korea, the Veteran reported 
having been employed as a program coordinator in Seoul, Korea 
since May 2000.  He had lost 4 days of work in the past 12 
months due to physician's visits.  He complained of 
hemorrhoidal pain and an irregular heart beat.  He appeared 
healthy and had normal carriage, posture, and gait.  He was 
right handed.  

On physical examination the Veteran had a regular cardiac 
rhythm.  He had a Grade II/IV systolic ejection murmur.  He 
had a regular sinus rhythm.  Testing of his blood pressure in 
positions of sitting, recumbent, standing, sitting after 
exercising, and 2 minutes after exercising revealed systolic 
readings ranging from 118 to 133 and diastolic readings 
ranging from 70 to 78.  He had an external hemorrhoid.  
Examination of his musculoskeletal was within normal limits.  
No neurological deficits were found.  The diagnoses were 
aortic sclerosis and hemorrhoids.  He was not bedridden and 
not in need of hospitalization.  

A report of an official cardiovascular examination in 
December 2008 by Dr. Shim reflects that the Veteran had 
visited an outpatient clinic for a general medical 
examination for cardiac disease.  An echocardiogram, for 
valvular or myocardial disease, and a treadmill test to rule 
out ischemia, had found that that he had excellent exercise 
tolerance and there was a negative result as to ischemic 
disease.  The echocardiogram showed no significant valvular 
disease and good cardiac function.  

A report of an official orthopedic examination in January 
2009 by Dr. Lee reflects that the Veteran complained of neck 
pain with radiation of pain into both upper extremities.  He 
also complained of low back pain and pain in both knees and 
both ankles.  He had served as a parachute trooper and his 
symptoms had developed during service.  

On examination dorsiflexion of the Veteran's right wrist was 
to 60 degrees, plamar flexion was to 70 degrees, radial 
deviation was to 20 degrees, and ulnar deviation was to 40 
degrees.  A cervical MRI in 2008 had found disc protrusion at 
C5-6 with mild to moderate central stenosis and the 
assessment had been cervical stenosis.  A February 2009 
electromyographic study had found normal motor and sensory 
nerve conduction velocities of the median nerves and normal 
sensory nerve conduction velocities of both dorsal ulnar 
cutaneous nerves.  Lumbar X-rays in November 2008 found 
multiple disc space narrowing but a December 2008 lumbar MRI 
had detected no abnormal findings.  The diagnoses were 
herniated intervertebral disc at C5-6 and C6-7, and 
chrondromalacia patellae.  It was noted that he complained of 
severe radiating pain of both upper extremities and 
intermittent stiffness of both hands.  He reported having 
difficulty grasping objects, especially in the morning.  His 
neck pain and radiating pain in both upper extremities were 
thought to be caused by disc disease, which had been 
confirmed by an MRI.  Due to the severity of the symptoms and 
limitation of activities of daily living, surgical 
intervention could be considered.  

A report of an official examination of the Veteran's 
hemorrhoids in November 2009 by Dr. Baik reflects that the 
Veteran complained of anal discomfort.  On examination he had 
a good degree of sphincter control.  He had not fecal leakage 
or involuntary bowel movements, and did not need a pad.  He 
had no bleeding or thrombosis of hemorrhoids.  He had 
conservative treatment.  He had no colostomy or fecal 
leakage.  The size of the lumen of the rectum and anus were 
normal.  There were no signs of anemia.  There were no 
fissures.  He had two hemorrhoids, both at Grade II, at 11 
and 7 o'clock.  There was a skin tag at 12 o'clock.  There 
was no evidence of bleeding.  The diagnosis was hemorrhoids.  

Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed 
historically and examination reports are interpreted in light 
of the history, reconciling the report into a consistent 
picture to accurately reflect the elements of disability 
present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned 
if a disorder more nearly approximates the criteria therefore 
but not all disorders will show all the findings specified 
for a particular disability rating, especially with the more 
fully described grades of disabilities but coordination of 
ratings with functional impairment is required.  38 C.F.R. 
§§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during 
any appeal for an increased rating for separate periods of 
time based on facts found, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) 
(initial staged ratings).   

When an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury by the use of a "built-up" DC under 
38 C.F.R. § 4.27, in which not only the functions affected 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
relevant medical history, current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992). 

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The criteria for rating intervertebral disc syndrome (IVDS), 
38 C.F.R. § 4.71a, Diagnostic Code 5293 ("the old IVDS 
criteria") were revised effective September 23, 2002.  67 
Fed. Reg. 54345 - 54349 (2002).  Effective September 26, 
2003, the old spinal criteria, other than for rating IVDS, 
were revised.  See 69 Fed. Reg. 32449 (June 10, 2004).  

Because the Veteran was discharged from active service in 
November 1998 and filed his claim for service connection for 
low back disability, and for the other disorders herein at 
issue, in December 1998 both the old and the new IVDS rating 
criteria must be considered, if applicable, but as to the 
spinal rating criteria both the old and the new spinal rating 
criteria must be applied.  See VAOPGCPREC 3-2000 (April 10, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); Rodriguez v. 
Nicholson, 19 Vet. App. 275, 288-89 (2005); see, too, 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. 

The old criteria for rating IVDS were set forth at Diagnostic 
Code 5293 and provided that when IVDS was mild a 10 percent 
rating was warranted and 20 percent when moderate with 
recurring attacks.  

The revised Formula for Rating IVDS on Incapacitating 
Episodes provides that a 10 percent rating is warranted with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  A 
20 percent rating is warranted if there are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  

The spinal rating criteria in effect prior to September 26, 
2003, provided that under Diagnostic Code 5003, if 
degenerative arthritis (degenerative joint disease) is 
established by X-rays, compensation may be awarded under 
three circumstances:  (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is noncompensable under 
schedular rating criteria 10 percent is assigned for each 
major joint or minor joint group affected; (3) when there is 
no limitation of motion, 10 or 20 percent will be assigned 
depending on the degree of incapacity, if there is X-ray 
evidence of 2 or more major joints or minor joint groups.  
Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, slight 
limitation of motion of the lumbar spine warranted a 10 
percent rating, moderate limitation of motion a 20 percent 
rating, and severe limitation of motion a 40 percent rating.  

38 C.F.R. § 4.71a, Diagnostic Code 5295 (for lumbosacral 
strain), and Diagnostic Code 5294 (for sacroiliac injury or 
weakness) provide that a lumbosacral strain with 
characteristic pain on motion warrants a 10 percent rating.  
With muscle spasm on extreme forward bending with loss of 
lateral spine motion, a 20 percent rating is warranted.  
When severe with listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a maximum 40 percent 
rating is warranted. 

The rating criteria for evaluating service connected spinal 
disabilities were amended effective September 26, 2003, 
except that the criteria for the evaluation of intervertebral 
disc syndrome (IVDS) were previously amended effective 
September 23, 2002.  Note (6) to the revised criteria 
provides, generally, that the thoracolumbar and cervical 
segments of the spine are to be separately evaluated.  

The spinal rating criteria revised on September 26, 2003, 
provide that IVDS may be evaluated under either the IVDS 
criteria based on incapacitating episodes, which became 
effective September 23, 2002, or under a General Rating 
Formula for Diseases and Injuries of the Spine, which became 
effective September 26, 2003, with separate rating assigned 
for the orthopedic and the neurologic components of 
disability, whichever method results in a higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
68 Fed. Reg. 51454, 51455 (August 27, 2003).  

Lumbar Spine Rating Criteria

Under the new spinal General Rating Formula a 10 percent 
rating is warranted when forward flexion of the thoracolumar 
spine is greater than 60 degrees but not greater than 85 
degrees or the combined range of motion of the thoracolumar 
spine is greater than 120 degrees but not greater than 235 
degrees (the maximum combined range of motion being 240 
degrees), or if there is either (1) muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, (2) vertebral body fracture with 
loss of 50 percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 30 degrees but not greater 
than 60 degrees or the combined range of motion of the 
thoracolumar spine is not greater than 120 degrees (the 
maximum combined range of motion being 240 degrees), or if 
there is either (1) muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Note (2) of the spinal rating criteria revised on September 
26, 2003, provides that for calculation of combined range of 
motion the maximum motions of the thoracolumbar spine are 90 
degrees of forward flexion, 30 degrees of backward extension, 
30 degrees of lateral bending either to the right or the 
left, and 30 degrees of rotation either to the right or left 
and the normal combined range of motion shall be 240 degrees.  

Under Diagnostic Code 5215 a 10 percent rating is the only 
and maximum rating for limitation of motion of a wrist, of 
either the dominant or non-dominant upper extremity, when 
dorsiflexion is less than 15 degrees or when plamar flexion 
is limited in line with the forearm.  Normal wrist 
dorsiflexion is to 70 degrees and normal plamar flexion is to 
80 degrees.  Plate 1. 

Under Diagnostic Code 5214 ankylosis of the wrist of the 
dominant upper extremity in a favorable position, i.e., 
between 20 and 30 degrees of dorsiflexion, warrants a 30 
percent rating.  

Mild incomplete paralysis, neuralgia or neuritis of the 
median nerve of the dominant upper extremity warrants a 10 
percent rating when mild.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8515, 8615, 8715.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7000 valvular heart 
disease with a workload of greater than 7 METs but not 
greater than 10 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; continuous medication 
required, warrants a 10 percent rating.  With a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray, a 30 percent rating is warranted.  

Internal or external hemorrhoids when mild or moderate 
warrant a noncompensable rating.  A 10 percent rating is 
warranted when large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
and 20 percent with persistent bleeding and with secondary 
anemia.  38 C.F.R. § 4.114, Diagnostic Code7336.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Analysis

Arthritis of the lumbar spine

Here, the evidence simply does not show that the Veteran has 
intervertebral disc syndrome of the lumbar spine.  There is 
no objective clinical evidence of disc pathology of the 
lumbosacral spine and he has not related subjective 
complaints consistent with radiculopathy, i.e., radicular 
symptoms extending into the lower extremities.  Moreover, 
there is no evidence of clinical abnormality of the lower 
extremities, e.g., decreased reflexes or sensation or 
impaired motor function, to corroborate the existence of 
lumbosacral disc pathology, i.e., intervertebral disc 
syndrome.  Accordingly, a compensable rating is not warranted 
under the old or the new IVDS rating criteria. 

As to the old and new spinal rating criteria, there is only a 
single isolated clinical reference to the Veteran's having 
moderate decreased motion, in October 2001.  However, all 
other tests of his range of motion found no decrease in 
motion of the thoracolumbar spine.  Moreover, there is no 
evidence of abnormality of the Veteran's posture, carriage or 
gait and no evidence of muscle spasm or guarding.  

The Veteran's complaint of painful motion is contemplated in 
and encompassed by the current 10 percent disability rating, 
in the absence of other signs or symptoms of impairment.  

Accordingly, an initial rating in excess of 10 percent for 
lumbar spine arthritis is not warranted at any time during 
this appeal.  

Right wrist traumatic injury of the mid-carpal bone

Initially, the Board notes that the Veteran has received out-
patient therapy for his right wrist disability.  While it was 
reported that he had right CTS, more recent electrodiagnostic 
tests have not documented any pathology of the right median 
or ulnar nerves.  Carpal tunnel syndrome is a complex of 
symptoms resulting from compression of the median nerve in 
the carpal tunnel, with pain and burning or tingling 
paresthesias in the fingers and hand, sometimes extending to 
the elbow.  Wilson v. Brown, 7 Vet. App. 542, 544 (1995).  

Moreover, while the Veteran is right handed, there is no 
evidence of any significant limitation of motion of the right 
wrist, much less ankylosis or limitation of motion to a 
compensable degree, i.e., dorsiflexion of less than 15 
degrees or palmar flexion being limited to in line with the 
forearm.  Similarly, the evidence shows that while he 
complains of numbness, there is no impairment of motor 
function and, even more importantly, the recent examination 
indicates that his symptomatology in the right upper 
extremity is due to significant degenerative disc disease of 
the cervical spine.  

However, the Veteran is not service-connected for 
degenerative disc disease of the cervical spine and, so, 
symptoms of functional impairment, even as a result of 
radicular symptoms extending into the right upper extremity, 
may not be considered in rating the service-connected right 
wrist disorder.  

Accordingly, an initial compensable rating for right wrist 
traumatic injury of the mid-carpal bone is not warranted at 
any time during this appeal.  

Mitral valve prolapse and aortic stenosis

The evidence shows that the Veteran has a systolic ejection 
murmur but he does not have elevated blood pressure readings.  
While there has been no record estimating the Veteran's METs, 
he has not shown symptoms of dyspnea, fatigue, angina, 
dizziness or syncope due to this cardiovascular disorder nor 
does he take any medication, much less cardiac medication on 
a continuous basis.  

Significantly, the recent examination report specifically 
noted that an echocardiogram and treadmill testing found that 
the Veteran had excellent exercise tolerance and no ischemic 
disease.  

Accordingly, an initial compensable rating for mitral valve 
prolapse and aortic stenosis is not warranted at any time 
during this appeal.  

Hemorrhoids

Repeated examinations over the years have found that the 
Veteran does have external hemorrhoids.  However, the 
evidence does not show that these hemorrhoids are large, 
thrombotic or irreducible.  Likewise, there is no evidence of 
an excessive amount of redundant tissue, nor, as required for 
a 20 percent rating, is there evidence of persistent bleeding 
or secondary anemia. 

Accordingly, an initial compensable rating for hemorrhoids is 
not warranted at any time during this appeal.  

Extraschedular Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
addressed when either raised by the claimant or the evidence, 
and requires a three-step analysis.  First, is whether the 
schedular criteria are adequate and, if they are, no 
extraschedular referral is required.  Second, if inadequate, 
determine whether there is an exceptional disability picture 
considering such related factors as marked interference with 
employment (but not marked interference obtaining or 
retaining employment) or frequent periods of hospitalization.  
Third, if the rating criteria are inadequate and the related 
factors are present, the case must be referred for a 
determination of whether an extraschedular rating should be 
assigned.  Thun v. Peak, 111, 115-16 (2008) (citing VA Gen. 
Coun. Prec. 6-1996, para. 7, and Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993)) aff'd Thun v. Peake, 572 F.3d 1366 
(Fed.Cir. 2009).  

Here, the schedular rating criteria are comprehensive and 
contemplate the full range impairment due to the Veteran's 
service-connected disorders.  There is no evidence of 
frequent periods of hospitalization due to the service-
connected disorders at issue, and there is also no evidence 
of marked interference with employment.  Thus, the disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is adequate.  So, the criteria 
for submission for consideration of an extra-schedular rating 
are not met.  Thun, Id. 

For the reasons expressed, the preponderance of the evidence 
is against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 








ORDER

An initial evaluation in excess of 10 percent for arthritis 
of the lumbar spine is denied. 

Initial compensable evaluations for a right wrist traumatic 
injury of the mid carpal bone, for mitral valve prolapse and 
aortic stenosis and for hemorrhoids is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


